Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: P78636US
Filling Date: 9/3/2020
Priority Date: 3/5/2018
Inventor: Mueller et al 
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2-3, 5-6, 8-10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2008/0042153 A1) in view of Malm (US 2007/0080361 A1). 

Regarding claim 1, Beeson discloses a component comprising: a semiconductor body 104 (Figs. 3, 5, Para. 110); and a converter layer 20, 50 (Para. 76) arranged on the semiconductor body 104; wherein the converter layer 20 is divided into a plurality of spatially separated sub-layers (left and right) that can be individually electrically contacted (Fig. 5), wherein each sub-layer 20, 50 of the converter layer 20, 50 is electrically insulated from the other sub-layers of the converter layer 20, 50, wherein each sub- layer of the converter layer 20, 50 comprises: fluorescent particles (Paras. 67-69); the semiconductor body 104 has an active zone 110 (para. 110) for generating electromagnetic radiation, wherein the spatially separated sub-layers 20, 50 of the converter layer are configured for the local electrical contacting (Fig. 5) of the active zone.

Beeson does not explicitly disclose an electrically conductive matrix material, wherein the fluorescent particles are embedded in the matrix material.

However, Malm discloses an electrically conductive matrix material 4a (Figures 1 and 2), wherein the fluorescent particles 4b (Paras. 74, 75) are embedded in the matrix material 4b. 
Malm teaches the electrically conductive matrix material is used to conduct current from the device (Para. 90). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Beeson matrix material and fluorescent particles with Malm matrix material and fluorescent particles to conduct current from the device (Para. 90).

Regarding claim 2, Malm discloses the component as claimed in claim 1, wherein a current spreading layer is absent (no layer between elements 2 and 4) between the converter layer 4 and the semiconductor body 2.

Regarding claim 3, Malm discloses the component as claimed in claim 1, wherein the converter layer 4 is arranged directly on the semiconductor body 2.

Regarding claim 5, Malm discloses the component as claimed in claim 1, wherein the converter layer 4 has at least three sub-layers 4b (three rows, Fig. 2) with different types of fluorescent particles (Para. 91) or with different fluorescent substance compositions. Malm does not explicitly disclose at least three sub-layers partially cover the same active zone of the semiconductor body in plan view. 
However, Malm figure 1 is obvious over the claim 4 limitations as at least three sub- layers 4 (Fig. 1, cross section is same. Therefore, the top view would be the same) partially cover the same active zone 2C of the semiconductor body 2 in plan view.
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain at least three sub-layers partially cover the same active zone of the semiconductor body in plan view for intended purposes.

Regarding claim 6, Malm discloses the component as claimed in claim 1, wherein the fluorescent particles 4b have an average particle size ranging from 1 nm to 1 µm inclusive (Para. 28).

Regarding claim 8, Malm discloses the component as claimed in claim 1, wherein in the operation of the component, the active zone 2C has at least one radiation-inactive sub-region 10 (Para. 86) and a plurality of radiation-active sub-regions 4 (left and right sides).
Malm does not explicitly disclose in plan view of the semiconductor body the converter layer and the radiation-inactive sub-region do not overlap, and the radiation-active sub-regions are covered by the sub-layers of the converter layer.

However, Malm figure 1 is obvious over the claim 8 limitations as in plan view (Fig. 1, cross section is same. Therefore, the top view would be the same) of the semiconductor body 2 the converter layer 4 and the radiation-inactive sub-region 10 do not overlap, and the radiation-active sub-regions 2c (underneath element 4) are covered by the sub-layers of the converter layer 4.
Therefore, it would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain in plan view of the semiconductor body the converter layer and the radiation-inactive sub-region do not overlap, and the radiation-active sub-regions are covered by the sub-layers of the converter layer for intended purposes.

Regarding claim 9, Malm discloses the component as claimed in claim 8, wherein the radiation-inactive sub-region 10 and the radiation-active sub-regions 2c (underneath element 4) are adjacent regions of the same coherently formed active zone 2c of the semiconductor body 2.

Regarding claim 10, Malm discloses the component as claimed in claim 1, wherein the matrix material has a radiation-permeable and electrically conductive oxide (Para. 75).

Regarding claim 12, Malm discloses the component as claimed in claim 1, wherein the converter layer 4 has organic or inorganic additive particles 4b (Para. 34), embedded in the matrix material 4a to reduce internal mechanical stresses (inherent) in the converter layer 4.

Regarding claim 18, Malm discloses the method for producing a component as claimed in claim 1, wherein the method comprises producing the converter layer by a sol-gel process (Paras. 29, 33, 48).

Claims 7, 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2008/0042153 A1) in view of Malm (US 2007/0080361 A1) and further in view of Tamaki (US 2015/0340574 A1). 

Regarding claim 7, Beeson in view of Malm does not explicitly disclose the component as claimed in claim 1, wherein the fluorescent particles are quantum dots having an average particle size ranging from 1 nm to 10 nm inclusive.

However, Tamaki discloses the fluorescent particles are quantum dots having an average particle size ranging from 1 nm to 10 nm inclusive (Para. 91). Tamaki teaches the above modification is used to suppress internal light scattering of the device (Para. 91). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Beeson in view of Malm fluorescent particles layer with Tamaki quantum dots fluorescent particle layer as suggested above to suppress internal light scattering of the device (Para. 91).

Regarding claim 11, Beeson in view of Malm does not explicitly disclose the component as claimed in claim 1, wherein the converter layer has metallic additive particles embedded in the matrix material to increase the electrical conductivity of the converter layer.

However, Tamaki discloses the converter layer has metallic additive particles embedded in the matrix material to increase the electrical conductivity of the converter layer (Para. 103). Tamaki teaches the above modification is used to increase the electrical conductivity (Para. 103, same material as instant application, same effect).
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Beeson in view of Malm fluorescent particles layer with Tamaki zirconium oxide particle as suggested above to increase the electrical conductivity (Para. 103, same material as instant application, same effect).

Regarding claim 13, Beeson in view of Malm does not explicitly disclose the component as claimed in claim 1, wherein the converter layer has additional particles embedded in the matrix material for adjusting the degree of reflection and/or permeability of the converter layer, the additional particles being formed of a material with a refractive index greater than a refractive index of the matrix material.

However, Beeson in view of Malm and Tamaki disclose the converter layer 10 (Tamaki, figure 2, Paras. 103, 111) has additional particles embedded in the matrix material for adjusting the degree of reflection and/or permeability of the converter layer 10 (same material), the additional particles being formed of a material with a refractive index greater (zirconium oxide) than a refractive index of the matrix material (Malm, sol-gel). 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to obtain the converter layer has additional particles embedded in the matrix material for adjusting the degree of reflection and/or permeability of the converter layer, the additional particles being formed of a material with a refractive index greater than a refractive index of the matrix material since materials are the same as the instant application for intended purposes.

Regarding claim 14, Tamaki further discloses the component as claimed in claim 13,
wherein the additional particles are nanoparticles of titanium oxide and/or zirconium oxide (Para. 103).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2008/0042153 A1) in view of Malm (US 2007/0080361 A1) and further in view of Takeuchi et al (US 2007/0164304 A1). 

Regarding claim 15, Beeson in view of Malm does not explicitly disclose the component as claimed in claim 1, further comprising a first electrode on its front main surface and a second common electrode on its rear main surface, the first electrode having a plurality of planar individual contact layers, each of the planar individual contact layers being connected in an electrically conductive manner to one of the sub-layers of the converter layer.

However, Takeuchi discloses a first electrode 106 (Fig. 2, Paras. 34, 96) on its front main surface (top surface) and a second common electrode 107 on its rear main surface (bottom), the first electrode 106 having a plurality of planar individual contact layers (Para. 96), each of the planar individual contact layers being connected in an electrically conductive manner to one of the sub-layers of the converter layer 108 (Para. 128).
Takeuchi teaches the above modification is used to obtain low resistance of the device (Para. 20). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Beeson in view of Malm structure with Takeuchi first and second electrodes as suggested above to obtain low resistance of the device (Para. 20). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2008/0042153 A1) in view of Malm (US 2007/0080361 A1) and further in view of Oh et al (US 2016/0266459 A1). 

Regarding claim 16, Beeson in view of Malm does not explicitly disclose the component as claimed in claim 1 further comprising a first electrode and a second electrode on its main surface facing away from the converter layer, the first electrode having a plurality of vias extending in each case from the main surface through the second electrode and the semiconductor body to one of the sub-layers of the converter layer.

However, Oh discloses a first electrode 202 (Fig. 1, Para. 35) and a second electrode 201 (Para. 35) on its main surface facing away from the converter layer 4 (Malm), the first electrode 202 having a plurality of vias 710, 720 (plurality each kind is obvious) extending in each case from the main surface through the second electrode 201 and the semiconductor body 300, 500 (Para. 24) to one of the sub-layers of the converter layer 4 (Malm, on top of the electrode). Oh teaches the above modification is used to make electrical connection of the device (Para. 35). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Beeson in view of Malm structure with Oh vias as suggested above to make electrical connection of the device (Para. 35).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beeson et al (US 2008/0042153 A1) in view of Malm (US 2007/0080361 A1) and further in view of Von Malm (US 2015/0014716 A1, Von hereinafter). 

Regarding claim 17, Beeson in view of Malm does not explicitly disclose a display device having the component as claimed in claim 1, wherein a sub-region of the semiconductor body and a group of at least three sub-layers of the converter layer form a pixel group of the display device to display any chromaticity coordinate, and wherein a further sub-region of the semiconductor body and a further group of at least three additional sub-layers of the converter layer form an additional pixel group of the display device for displaying any chromaticity coordinate, wherein the sub-region and the further sub-region of the semiconductor body are designed in a contiguous manner. 

However, Von discloses a sub-region of the semiconductor body 20-22 (Fig. 3, Para. 37, right portion of element 26) and a group of at least three sub-layers of the converter layer 6 (Para. 57) form a pixel group 2a (Para. 36) of the display device to display any chromaticity coordinate (inherent), and wherein a further sub-region 20-22 (Para. 37, left portion of element 26) of the semiconductor body and a further group of at least three additional sub-layers of the converter layer 6 form an additional pixel group 2b (Para. 36) of the display device for displaying any chromaticity coordinate, wherein the sub-region and the further sub-region of the semiconductor body are designed in a contiguous manner (Fig. 3). Von teaches the above modification is used to improve brightness of the device (Para. 3). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to combine Beeson in view of Malm structure with Von pixel group as suggested above to improve brightness of the device (Para. 3).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896